Title: From Thomas Jefferson to William Preston, 15 October 1779
From: Jefferson, Thomas
To: Preston, William



Sir
Williamsburg Oct. 15. 1779.

Having heard the disagreeable news of your illness, and that there was a doubt whether you would recover in time to attend to the duties of the commission for settling the Western titles, and the executing that commission being of very great importence, the executive has been induced, considering the great distance and the delays that would occasion, to direct the inclosed commission to be made out. I take the liberty of inclosing it to you, asking the favor of you if you should find yourself unable to proceed on the commission, to deliver it to Mr. McDowell; otherwise to destroy it. I am Sir Your very humble servt.,

Th: Jefferson

